MEMORANDUM OPINION


No. 04-05-00732-CV

IN RE SALEM MEDIA OF TEXAS, INC.

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sarah B. Duncan, Justice
Karen Angelini, Justice
 
Delivered and Filed:   February 1, 2006

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered the relator’s petition for a writ of mandamus, the response of the
real party in interest, and the relator’s reply and is of the opinion that relief should be denied.  See
Tex. R. App. P. 52.8(a). Accordingly, relator’s petition for a writ of mandamus is denied. Relator
shall pay all costs incurred in this proceeding.           
                                                                                    PER CURIAM